Exhibit 99.1 Susquehanna Bancshares, Inc. Dodd-Frank Act Company-Run 2015 Stress Test Disclosure Introduction Susquehanna Bancshares, Inc. (“the Company” or “Susquehanna”) is a financial holding company serving central and southeastern Pennsylvania, southern New Jersey, Maryland, and West Virginia with total assets of approximately $18.7 billion.Susquehanna conducts its business operations primarily through its commercial bank subsidiary, Susquehanna Bank, which offers a wide array of commercial and retail products and services.Susquehanna Bank operates 245 branches throughout its geographic footprint. Susquehanna is subject to the Dodd-Frank Wall Street Reform and Consumer Protection Act capital stress testing (“DFAST”) requirements, which require certain entities to conduct, over a nine-quarter planning horizon, annual stress tests under “Baseline,” “Adverse,” and “Severely Adverse” macro-economic scenarios prescribed by the Board of Governors of the Federal Reserve System (the “Federal Reserve”) and publicly disclose a summary of certain results under the Supervisory Severely Adverse scenario.This document outlines the approach Susquehanna utilized in its most recent annual DFAST process under the Supervisory Severely Adverse scenario, covering the nine-quarter time horizon commencing with Q4 2014 and continuing through Q4 2016.As indicated by the Federal Reserve, the Supervisory Severely Adverse scenario is not a forecast and involves an economic outcome that is more adverse than expected under normal economic conditions. DFAST is a forward-looking program supervised by the Federal Reserve to help assess whether institutions have sufficient capital to absorb losses and support operations during various economic conditions.The information gathered by the Federal Reserve through DFAST is used in connection with its supervision and regulation of these financial institutions. Susquehanna has developed stress testing models that consider the impact of applicable risks in each scenario.The models are designed to capture exposures to Susquehanna and the effect of the stress scenario on Susquehanna’s performance. Susquehanna views stress testing as an important risk management tool.The primary benefit of stress testing is to provide a forward-looking view that enhances management’s understanding of Susquehanna’s capital adequacy in stressed environments as compared to capital targets and limits approved by Susquehanna’s Board of Directors.An associated benefit is a better alignment between risk management activities and business strategies and operations, which include but are not limited to risk appetite development, capital planning, strategic planning, budgeting, and new product and service development and implementation. Susquehanna’s disclosures of stress test results, risks, and assumptions are made pursuant to the Federal Reserve’s DFAST requirements and related instructions. Results included in this presentation are under the Supervisory Severely Adverse scenario and therefore do not represent Susquehanna’s forecast of future revenue, net income, loan losses, balance sheet growth and capital ratios. Susquehanna's actual financial information, prepared under U.S. generally accepted accounting principles, is available in reports filed with the Securities and Exchange Commission ("SEC"). Susquehanna’s future financial results and condition will be influenced by actual economic and financialand other factors described in its periodic reports filed with the SEC and available at http://www.sec.gov, including its Annual Report on Form 10-K for the year ended December 31, 2014. Susquehanna Bancshares, Inc. DFAST 2015 Public Disclosure Page 2 of 8 Summary of Results under the Supervisory Severely Adverse Scenario Susquehanna performance under the Supervisory Severely Adverse scenario indicates the Company would maintain capital levels above acceptable regulatory and Board-defined limits. The Supervisory Severely Adverse scenario for the United States is characterized by a substantial weakening in global economic activity, accompanied by large reductions in asset prices.Oil prices spike to approximately $110 a barrel.Real GDP falls to (6.1%) by 1Q15.The country enters into a deep and prolonged recession in which the unemployment rate peaks at 10.1 percent in the middle of 2016.Equity prices decline 45%.There is a significant decline in U.S. housing prices.Table 1. “Supervisory Severely Adverse Scenario – Domestic Attributes” shows the economic data under this scenario.A full list of the regulatory supplied variables, as well as a more detailed description of this hypothetical scenario, can be found on the Federal Reserve’s website at www.federalreserve.gov. Table 1. Supervisory Serverly Adverse Scenario - Domestic Attributes Quarter Year Real GDP Growth (%) Nominal GDP Growth (%) Real Disposable Income Growth (%) Nominal Disposable Income Growth (%)
